SEPARATION AND GENERAL RELEASE
AGREEMENT    INSTRUMENTO DE TRANSAÇÃO This Settlement and Release Agreement
(this “Agreement”) is made and entered into this July 20, 2009, by and between,
   O presente Instrumento de Transação (“Instrumento de Transação”) é
formalizado em 20 de Julho de 2009, entre, Alliance One Brasil Exportadora de
Tabacos Ltda., registered under CNPJ no. 33.876.145/0001-00 with its principal
place of business in the City of Santa Cruz do Sul, Rua Carlos Boettcher, 370,
Rio Grande do Sul, Brazil (herein referred to as the “Alliance Brasil”);   
Alliance One Brasil Exportadora de Tabacos Ltda., registrada no CNPJ sob o
número 33.876.145/0001-00, com escritório em Santa Cruz do Sul, na Rua Carlos
Boettcher, 370, Rio Grande do Sul, Brasil (aqui denominada “Alliance Brasil”);
Alliance One International, Inc., 8001 Aerial Center Parkway, P.O. Box 2009,
Morrisville, North Carolina 27560-2009 USA. (herein referred to as the “Alliance
International”);    Alliance One International, Inc., 8001 Aerial Center
Parkway, P.O. Box 2009, Morrisville, North Carolina 27560-2009 USA. (aqui
denominada “Alliance International”); Both herein jointly referred as
“Companies”;    Ambas aqui denominadas em conjunto, “Empresas”; And    E Hilton
Kappaun, enrolled with the Individual Taxpayer Registry (“CPF”) under no.
350.952.290-72 (herein referred to as “Employee”);    Hilton Kappaun, inscrito
no CPF sob o nº 350.952.290-72 (aqui denominado de “Empregado”); The Employee
and the Companies are also hereinafter referred to jointly as the “Parties”.   
O Empregado e as Empresas, em conjunto, são doravante denominados “Partes”.
WHEREAS:    CONSIDERANDOS: WHEREAS Employee has entered into an employment
agreement with Alliance Brasil in September, 3rd, 1.990;    CONSIDERANDO que o
Empregado foi contratado pela Alliance Brasil em 03 de setembro de 1.990;

 

1

The term “Confidential Information” for purposes of this Agreement means and
includes any information, (including without limitation any formula, pattern,
device, plan, process, technology or compilation of information in any medium
including written or electronic) which: a) is, or is designed to be, used in the
business of the Companies or results from the research and development
activities of the Companies, or b) is private and confidential in that it is not
generally known to the public including but not necessarily limited to business
affairs, plans, organizational structure, research and development, financial
data, personnel, legal strategies, information services including retrieval
services, etc.



--------------------------------------------------------------------------------

WHEREAS the employment agreement entered by the Employee and Alliance Brasil was
suspended as from July, 18th, 2008, so that the Employee could develop his
activities at Alliance International, in United States;    CONSIDERANDO que o
contrato de trabalho celebrado entre o Empregado e Alliance Brasil foi suspenso
em 18 de julho de 2008 para que o Empregado pudesse desenvolver suas atividades
na Alliance International, nos Estados Unidos; WHEREAS the Employee accepted in
August 26, 2008, the International Transfer Package Letter terms which stated
the employment conditions with Alliance International;    CONSIDERANDO que o
Empregado aceitou em 26 de Agosto de 2008 os temos do Pacote de Transferência
Internacional que tratava das condições empregatícias com a Alliance
International; WHEREAS the Employee presented a voluntary resignation letter to
the Companies dated of July, 20, 2009; in order to terminate his employment
agreement in Brazil and US;    CONSIDERANDO que o Empregado apresentou pedido de
demissão às Empresas em 20 de Julho de 2009, a fim de rescindir seu contrato de
trabalho com as Empresas no Brasil e Estados Unidos. WHEREAS the Parties have
always regularly and timely complied with all their obligations towards each
other, including, but not limited to, the rights and the obligations provided
for in the Employment Agreement and applicable laws;    CONSIDERANDO que as
Partes sempre cumpriram, regular e tempestivamente, as obrigações assumidas
frente uma a outra, incluindo, mas não se limitando, aos direitos e obrigações
previstas no Contrato de Trabalho e legislação aplicável; WHEREAS the activities
performed by the Employee permitted his full access to, or knowledge of,
confidential information or trade secrets of the Companies, its affiliates,
clients and customers, which, if improperly or unlawfully used or disclosed can
result in irreparable harm to the Companies, its affiliates, clients and
customers;    CONSIDERANDO que as atividades desenvolvidas pelo Empregado
permitiram seu acesso integral, ou conhecimento, a informações confidenciais ou
segredos comerciais das Empresas, suas afiliadas e clientes que, se imprópria ou
ilegalmente utilizadas ou divulgadas, podem resultar em danos irreparáveis à
Empresa, suas afiliadas e clientes; WHEREAS the Parties agreed to set forth some
mutual obligations that shall be complied with after the termination of
employment;    CONSIDERANDO que as Partes concordaram em estabelecer obrigações
específicas, a serem cumpridas após o término da relação empregatícia;

 

2

O termo “Informações Confidenciais", para os fins deste Instrumento de Transação
significa e inclui quaisquer informações, mas sem limitação a, quais fórmulas,
modelos, inventos, planos, processo, tecnologias ou compilação de informações de
qualquer forma, inclusive escrita ou eletrônica que: a) é ou pode ser usada em
negócios das Empresas ou resulta do desenvolvimento dos negócios das Empresas;
ou b) é privada e confidencial de forma que não é publicamente conhecida,
incluindo, mas não necessariamente limitado a, relações de negócios, planos,
estrutura organizacional, pesquisa e desenvolvimento de dados, pessoal,
estratégias legais, informação de serviços incluindo recuperação de serviços
etc.



--------------------------------------------------------------------------------

WHEREAS the Parties have agreed on all rights, duties and obligations subsisting
between them;    CONSIDERANDO que a Partes chegaram a um acordo em relação a
todos os direitos e deveres existentes entre eles; WHEREAS the Parties wish to
prevent any future disputes or doubts that may arise from the past employment
relationship which existed between them or from its termination, and confirm the
mutual release from all claims, known or unknown, in the terms set forth
herein.,    CONSIDERANDO que as Partes desejam prevenir quaisquer disputas ou
discussões que possam surgir em decorrência da relação de trabalho mantida entre
elas e/ou sua rescisão, bem como confirmar a liberação recíproca contra
quaisquer ações, demandas ou pedidos, conhecidos ou não, de acordo com os termos
ora estabelecidos. NOW, THEREFORE, in consideration of the covenants and mutual
promises herein contained, it is agreed as follows:    RESOLVEM as Partes, em
troca das garantias e promessas mútuas, acordar os seguintes termos: 1.
TERMINATION    1. RESCISÃO 1.1 Effective from July 20, 2009 (the “Termination
Date”), Employee’s employment with the Companies, either in Brazil and in the
United States is terminated due to Employee’s voluntary resignation. As of the
Termination Date, Employee also voluntarily resigns from any and all director or
officer positions with both of the Companies and any of their subsidiaries or
affiliates.    1.1 A partir do dia 20 de Julho de 2009 (a “Rescisão”), fica
oficialmente rescindido o Contrato de Trabalho celebrado entre o Empregado e as
Empresas no Brasil e Estados Unidos, em razão do Pedido de Demissão do
Empregado. A partir da Rescisão, o Empregado também voluntariamente renuncia a
todo e qualquer cargo de diretor ou conselheiro para qual tenha sido nomeado nas
Empresas ou qualquer de suas subsidiárias ou afiliadas. 2.PAYMENTS    2.
PAGAMENTOS 2.1 The Employee will receive, as statutory severance payments for
accrued vacation, the amount of R$87,550, in accordance with the Termination
Sheet and as a consequence for the voluntary resignation from his suspended
employment agreement in Brazil.    2.1 O empregado receberá, a título de verbas
rescisórias – pagamento de férias, o valor de R$87,550, de acordo com o Termo de
Rescisão do Contrato de Trabalho (TRCT) e em decorrência do pedido de demissão
do contrato de trabalho que se encontrava suspenso no Brasil. 2.2 For the
purposes established on the subparagraphs of this Clause and in consideration of
the Employee’s agreement to Clauses 3 and 4, the Companies agree to the
following:    2.2- Para os fins especificados nos subparágrafos da presente
cláusula e como contraprestação à concordância do Empregado com as Cláusulas 3 e
4, as Empresas concordam com o seguinte:



--------------------------------------------------------------------------------

2.2.1 The Companies will pay the Employee the gross amount of US$ 400,000.00
(four hundred thousand US Dollars) as an indemnification for the years the
Employee rendered services to both Companies and in full satisfaction and
discharge of any and all obligations under Brazilian, US and North Carolina law
(except as specifically set forth in subparagraphs 2.1 and 2.2.4 below)
including but not limited to payments as a result of, or related to the
termination of employment with either of the Companies.    2.2.1 - As Empresas
pagarão ao Empregado o valor bruto de US$ 400.000,00 (quatrocentos mil dólares
norte americanos) a título de indenização pelos anos de serviços prestados pelo
Empregado a ambas as Empresas e contraprestação e quitação a toda e qualquer
obrigação havida entre as partes sob a legislação brasileira, legislação federal
norte-americana e do estado norte-americano da Carolina do Norte (exceto o
especificado nos subparágrafos 2.1 e 2.2.4 abaixo), incluindo mas não se
limitando aos pagamentos resultantes da rescisão do contrato com qualquer das
Empresas. 2.2.2 The payment foreseen in Clause 2.2.1 above will be made by AOI
in the United States by direct deposit to Employee’s bank account, within 10
business days after Employee’s delivery of this executed Separation and General
Release document. The Companies will withhold from the payment foreseen in the
Clause .2.2.1 any amounts due by the Employee in accordance with the applicable
U.S. tax and social security legislation.    2.2.2 O pagamento previsto na
Cláusula 2.2.1 acima será efetuado pela AOI nos Estados Unidos, mediante
depósito na conta-corrente do Empregado em 10 dias úteis após a entrega pelo
Empregado desse Instrumento de Transação assinado. As Empresas irão reter do
pagamento previsto na Cláusula 2.2.1 qualquer valor devido pelo Empregado de
acordo com a legislação fiscal e previdenciária norte americana aplicável. 2.2.3
– Private Pension Contributions. The Employee will be entitled to withdraw all
contributions deposited on the private pension plan, in accordance with the
Companies and the Plan’s policies and applicable legislation.    2.2..3 – Plano
de Previdência Privada. O Empregado terá direito a retirar todos contribuições
efetuadas ao Plano de Previdência Privada, nos termos das políticas das Empresas
e do Plano e legislação aplicável. 2.2.4 – Repatriation Costs. The Companies
will pay the Employee the gross amount of US$ 38,368.00 for his repatriation to
Brazil, and Employee accepts such sum as full payment of any obligation created
by the International Transfer Package Letter. These monies will be paid by
direct deposit in the United States to Employee’s bank account within 10
business days after Employee’s delivery of this executed Separation and General
Release Document.    2.2.4 – Despesas de Repatriação. As Empresas pagarão ao
Empregado o valor de US$ 38.368,00 para sua repatriação para o Brasil, e o
Empregado aceita referida quantia como pagamento total por qualquer obrigação
prevista no Pacote Internacional de Transferência. Esses valores serão pagos
mediante depósito na conta-corrente do Empregado em 10 dias úteis após a entrega
pelo Empregado desse Instrumento de Transação assinado.



--------------------------------------------------------------------------------

3. CONFIDENTIALITY    3. CONFIDENCIALIDADE Employee further agrees to fully
comply with confidentiality duties, as follows:    O Empregado concorda
integralmente em cumprir as obrigações de confidencialidade descritas abaixo:
3.1 The Employee acknowledges and agrees that has been engaged in a position of
trust and confidence in which he may have used, observed, obtained, had access
to, been provided, or developed Confidential Information1.    3.1 O Empregado
reconhece e concorda que a posição por ele ocupada é de estrita confiança e
confidencialidade, de modo que este se utilizou, observou, obteve, teve acesso,
ou desenvolveu Informações Confidenciais2. 3.2 The Employee acknowledges that it
is to the mutual benefit of the Companies and its employees that the Companies
protects its right to Confidential Information and obtains title to and the
benefit of discoveries, inventions, improvements, innovations and other works
developed by its employees.    3.2 O Empregado reconhece que é para o benefício
mútuo das Empresas e seus empregados, que as Empresas protegem as Informações
Confidenciais e obtenção do direito aos benefícios advindos das descobertas,
invenções, melhoramentos, inovações e outros trabalhos desenvolvidos por seus
empregados. 3.3 The Employee understands and acknowledges that use or disclosure
of Confidential Information is in violation of this Agreement and would result
in immediate and irreparable harm to the Companies and its competitive position.
The Employee thus acknowledges and agrees that the Companies is entitled to
preliminary and permanent injunctive relief in order to prevent or stop such
violations, in addition to damages, costs, and other relief that may be
appropriate. Should the Employee be required by subpoena or court order to
disclose any Confidential Information, the Employee agrees to notify the
undersigned as soon as practicable. Nothing in this paragraph shall be construed
to prohibit the Employee or the Companies from responding truthfully to a
lawfully-issued subpoena, court order or other lawful request by any regulatory
agency or governmental authority.    3.3 O Empregado entende e concorda que o
uso ou divulgação das Informações Confidenciais é uma violação a este
Instrumento de Transação e resultará em danos irreparáveis às Empresas e sua
posição competitiva. O Empregado, portanto, tem conhecimento e concorda que as
Empresas têm direito aos meios de proibição para prevenir e cessar tais
violações, em adição às perdas e danos outras medidas que poderão ser
utilizadas. Caso o Empregado seja obrigado a divulgar qualquer Informação
Confidencial por determinação judicial, o Empregado concorda em notificar as
Empresas o mais rápido possível. Nada neste parágrafo deve ser interpretado como
proibição ao Empregado ou à Empresa a responder fielmente às demandas judiciais,
ou outros requerimentos feitos por agências reguladoras ou autoridades
governamentais.



--------------------------------------------------------------------------------

3.4 The Employee acknowledges and agrees that all supplies, equipment, property,
letters, files, documents, notes, records, reports, photographs, drawings,
plans, papers, computer programs, diskettes, tapes, slides or other documents
made or compiled by or made available to the Employee during the course of
employment, and any copies or abstracts thereof, whether or not they contain or
constitute Confidential Information, are and shall be the property of the
Companies and shall be returned to the Companies at or before the Termination
Date.    3.4 O Empregado concorda e tem conhecimento de que todo o estoque,
equipamento, propriedades, correspondências, documentos, arquivos, notas,
relatórios, fotografias, desenhos, planos, papéis, computadores, programas,
disquetes, fitas, slides ou outros documentos produzidos ou compilados pelo, ou
que foram disponibilizados ao Empregado durante o período em que prestou
serviços às Empresas, e quaisquer cópias ou os respectivos sumários, que
constituam ou não Informações Confidenciais, são e serão propriedade das
Empresas e deverão ser devolvidas às Empresas até da Data da Rescisão. 4.
RELEASE    4.- QUITAÇÃO 4.1 In consideration of the receipt of the payments
agreed on Clause 2, the Employee expressly grants to the Companies, their
respective present and former directors, officers, shareholders, trustees,
agents, employees, insurers, affiliates, predecessors, successors and assigns
(collectively the “Released Parties”) the fullest, most complete, general and
irrevocable release from any and all possible rights and/or payments related to
or which might have arisen from the past relationship with the Companies, as
well as from any and all claims, demands or liabilities whatsoever, whether
known or unknown, which the Employee ever had or may now have against the
Released Parties under Brazilian, United States and North Carolina law, from the
beginning of time to the Termination Date, including, without limitation, any
claims, demands or liabilities in any manner whatsoever related to the
Employment Agreements held in Brazil and US, International Transfer Letter, and
the relationship established between the Parties by means of such agreements.   
4.1 Com o recebimento das quantias fixadas na Cláusula 2, o Empregado
expressamente concede às Empresas e seus atuais e passados diretores, sócios,
procuradores, agentes, empregados, seguradores, afiliadas, antecessores,
sucessores e mandatários (em conjunto “Partes Liberadas”) a mais total,
completa, geral e irrevogável quitação sobre todo e qualquer eventual direito
e/ou pagamento relativo ou que possa ser decorrente da relação previamente
mantida com as Empresas, bem como quitação sobre qualquer pedido, demanda ou
responsabilidade, quer seja conhecida ou não pelas Empresas, no qual o Empregado
possa ter tido ou tenha contra qualquer das Partes Liberadas sob as leis do
Brasil, Estados Unidos e do estado norte-americano da Carolina do Norte, desde o
começo da relação até a Data de Rescisão, incluindo, mas não se limitando, a
pedidos, demandas ou obrigações de qualquer maneira relacionadas aos Contratos
de Trabalho mantidos no Brasil e nos Estados Unidos, Pacote de Transferência
Internacional, e relação estabelecida entre as Partes por intermédio de tais
instrumentos.



--------------------------------------------------------------------------------

4.2 The Companies expressly grants to the Employee, the fullest, most complete,
general and irrevocable release from any and all possible rights and/or payments
related to or which might have arisen from the past relationship with the
Companies, or from the performance of the Employee’s services on behalf of the
Companies, except if such possible rights and/or payments are a result of
Employee’s misconducts, negligence, or violations of any statute, code, rule,
executive order, law or ordinance, tort, express or implied contract, public
policy, or other obligation.    4.2 As Empresas, neste ato, expressamente
concedem ao Empregado a mais total, completa, geral e irrevogável quitação sobre
todo e qualquer eventual direito e/ou pagamento relativo ou que possa ser
decorrente da relação previamente mantida com as Empresas, e dos serviços
prestados pelo Empregado a favor das Empresas, excetuando-se dessa quitação
geral qualquer direito e/ou pagamento resultantes de má conduta, negligência, ou
violações de quaisquer estatutos, códigos, leis, decretos, regulamentos ou
qualquer outra obrigação, praticados pelo Empregado 4.3 The Employee hereby
acknowledges, for any and all purposes that, as a result of the payments made by
the Companies under Clause 2, the Employee does not have anything else to claim
from the Companies or from the Released Parties, for any reason, at any time.
Accordingly the Employee gives full and irrevocable release to the Companies.   
4.3 O Empregado neste ato declara e reconhece, para todos os fins de direito,
que com o recebimento dos pagamentos previstos na Cláusula 2, o Empregado nada
mais tem a pleitear, pedir ou reclamar das Empresas e/ou das Partes Liberadas,
em qualquer esfera, em qualquer tempo. Dessa forma, o Empregado concede total e
irrevogável quitação às Empresas. 5. MISCELLANEOUS    5 DISPOSIÇÕES GERAIS 5.1
The Employee acknowledges and agrees that any and all existing or potential
controversy between the Employee and the Companies is hereby settled. The
Employee further agrees that by no means will this instrument be interpreted as
admission or confession of any past, present and/or future responsibility or
liability, by the Companies, for any reason whatsoever.    5.1 O Empregado neste
ato, reconhece e concorda que todas e quaisquer controvérsias, ainda que
potenciais, entre o Empregado e as Empresas foram acordadas por meio do presente
Instrumento de Transação. O Empregado, ainda, reconhece e concorda que de
nenhuma forma o presente Instrumento de Transação será interpretado como
confissão ou admissão de qualquer responsabilidade, obrigação ou dívida passada,
presente ou futura das Empresas, por qualquer motivo. 5.2 The Employee agrees
that all matters relating to this Agreement, the existence of this Agreement
and/or the past relationship held between the Parties are strictly confidential
and that he (and his attorney(s)) will not disclose or disseminate any
information concerning any of the terms of this Agreement to any third person or
entity. In the event that the Employee    5.2. O Empregado concorda que todos os
assuntos relativos ao presente Instrumento de Transação, à existência do
presente Instrumento de Transação e/ou à relação previamente mantida entre as
Partes são de natureza estritamente confidencial e que o Empregado (e seus
procuradores ou advogados) não revelarão



--------------------------------------------------------------------------------

becomes aware that he may be legally compelled to disclose this Agreement or its
terms by a local, state, or federal government or law enforcement agency, or by
a subpoena from any third person or entity or by a court order, he undertakes to
immediately notify the Companies within two (2) business days of receipt of any
such communication, whether oral or written, including but not limited to,
telephone communication, subpoena, or any written or oral communication relating
to such potential disclosure. The foregoing provision, by no means, can be
interpreted as a refusal by the Companies in cooperating in good faith, with any
local, state or federal agency in the event of an investigation, and it is
include in the present Agreement only for the purposes of protecting the
Agreement and its dispositions from disclosure to third parties.    ou
disseminarão qualquer informação relativa a qualquer dos termos do presente
Instrumento de Transação a qualquer terceiro, seja ele pessoa física ou
jurídica. Caso o Empregado seja informado de que está obrigado legalmente a
revelar o presente Instrumento de Transação ou seus termos a qualquer órgão ou
autoridade, seja na esfera municipal, estadual ou federal, ou por força de
citação ou ordem judicial, o Empregado se compromete a imediatamente dar ciência
de tal fato às Empresas, no período máximo de 02 (dois) dias úteis do
recebimento de tal comunicação, citação ou ordem, quer seja ela escrita ou
verbal e por qualquer meio de comunicação efetuada. As disposições deste item
5.2 de nenhuma forma deverão ser interpretadas como recusa das Empresas em
colaborar, de boa-fé, com qualquer órgão municipal, estadual ou federal em caso
de investigação, e foram incluídas no presente Instrumento de Transação somente
contra divulgação a terceiros. 5.3 The Parties state and represent that they
have carefully reviewed this Agreement and have had the opportunity to submit
its terms to the revision of their respective legal counsels. Therefore, the
Parties hereto acknowledge that they totally understand the contents hereof,
freely and voluntarily assent to all the terms and conditions hereof and
understand the final and binding effect of the Agreement.    5.3 As Partes
afirmam e declararam que reviram cuidadosamente o presente Instrumento de
Transação e tiveram a oportunidade de submetê-lo à avaliação de seus respectivos
advogados. Portanto, as Partes neste ato reconhecem que compreenderam
integralmente o conteúdo do presente documento, e livre e espontaneamente
concordaram com seus termos e condições, e concordam com o efeito vinculante do
presente Instrumento de Transação. 5.4 This Agreement represents the only,
exclusive, total and complete agreement between the Parties in relation to the
subject matter hereof and supersedes and cancels any and all prior discussions
and conversations in respect of thereof.    5.4 O presente Instrumento de
Transação representa o único, exclusivo, total e completo ajuste entre as Partes
em relação ao assunto nele tratado e se sobrepõe e cancela todas e quaisquer
discussões e tratativas prévias em relação ao objeto aqui tratado. 5.5 This
Agreement is irrevocable, and it binds the Parties hereto and their successors
and heirs to the performance of provisions herein and it shall not be cancelled,
changed, modified, assigned or amended orally, and no cancellation, change,
modification, assignment or amendment shall be effective between the Parties if
not in written and signed by all the Parties of this Agreement.    5.5 O
presente Instrumento de Transação é irrevogável e obriga as Partes e seus
sucessores e herdeiros ao cumprimento das disposições aqui estabelecidas, e não
poderá ser cancelado, alterado, modificado, cedido ou emendado oralmente, e
nenhum cancelamento, alteração, modificação, cessão ou emenda poderá ser
efetivada pelas Partes senão por escrito e assinado pelas Partes.



--------------------------------------------------------------------------------

5.6 This Agreement will be governed by and construed in accordance with US and
North Carolina laws. The Parties hereby elect the jurisdiction of Wake County,
State of North Carolina, to settle any disputes arising out of this Agreement,
with express waiver of any other as privileged as it may be.    5.6 O presente
Instrumento de Transação será regulado, analisado e interpretado segundo a
legislação dos Estados Unidos e Estado da Carolina do Norte. As partes elegem o
Foro de Wake County, Estado da Carolina do Norte, Estados Unidos da América,
para dirimir quaisquer controvérsias decorrentes da aplicação do presente
Instrumento de Transação 5.7 The present Agreement exists in both English and
Portuguese. In case of conflict between the two versions, the parties hereby
agree that the Portuguese version shall prevail.    5.7 O presente Instrumento
de Transação é firmado tanto em Inglês como em Português. Caso exista algum
conflito entre as duas versões, as Partes desde já acordam que a versão em
Português prevalecerá. IN WITNESS WHEREOF, the Parties hereto have executed this
Agreement on the dates set forth below.    E POR ESTAREM JUSTAS E ACERTADAS, as
partes firmam o presente contrato em 02 (duas) vias de igual teor e forma.

July 20, 2009          20 de Julho de 2009

/s/    Hilton Kappaun

        

/s/    Hilton Kappaun

EMPLOYEE          EMPREGADO

/s/    Guilherme Steffen

        

/s/    Guilherme Steffen

Alliance One Brasil Exportadora de Tabacos Ltda.          Alliance One Brasil
Exportadora de Tabacos Ltda.

/s/    Michael K. McDaniel

        

/s/    Michael K. McDaniel

Alliance One International, Inc.          Alliance One International, Inc.



--------------------------------------------------------------------------------

Witness:       Testemunhas: Name:   Robert E. Harrison         Nome:   Robert E.
Harrison Signature:  

/s/    Robert E. Harrison

        Assinatura:  

/s/    Robert E. Harrison

Name:   Bill Pappas         Nome:   Bill Pappas Signature:  

/s/    Bill Pappas

        Assinatura:  

/s/    Bill Pappas